Citation Nr: 1232279	
Decision Date: 09/19/12    Archive Date: 09/24/12

DOCKET NO.  02-05 508	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to service connection for squamous cell carcinoma of the lung, to include as secondary to radiation exposure in service, for accrued benefits purposes only.

2.  Entitlement to an effective date prior to March 22, 2002 for the award of service connection for cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans Affairs



WITNESS AT HEARING ON APPEAL

The Appellant


ATTORNEY FOR THE BOARD

M. Peters, Associate Counsel


INTRODUCTION

The Veteran had active duty service from August 1955 to August 1958.  The Veteran passed away in October 2000.  The appellant in this case is his surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from April 2001 and April 2002 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado, which denied entitlement to accrued benefits and service connection for cause of the Veteran's death.  The April 2002 rating decision eventually granted service connection for cause of the Veteran's death, effective March 22, 2002.  The appellant has timely appealed the above noted issues.

On February 12, 1999, the Veteran-prior to his death-filed a claim for service connection for squamous cell carcinoma of the lung.  This claim was denied by the RO in a May 2000 rating decision.  The Veteran timely appealed that denial to the Board, finally submitting a July 2000 substantive appeal, VA Form 9.  In November 2000, prior to the case's transfer to the Board for appellate review, the RO was informed of the Veteran's death.  

On November 24, 2000, the appellant filed her claim for Dependency and Indemnity Compensation (DIC) benefits, to include burial expenses, service connection for cause of the Veteran's death, and an application for accrued benefits.  The appellant was granted her application for burial expenses, and denied service connection for the cause of the Veteran's death, as noted above in the April 2001 rating decision.  That rating decision also denied entitlement to accrued benefits.  The appellant timely submitted a notice of disagreement as to that decision in April 2001.  

The RO awarded service connection for the cause of the Veteran's death in an April 2002 rating decision, on the basis of issuance of new presumptive regulations regarding radiation and cancers of the lung, effective March 22, 2002.  That rating decision again denied the appellant entitlement to accrued benefits.  The appellant was issued a statement of the case the same day, and she timely submitted a substantive appeal, VA Form 9, in April 2002 with respect to the accrued benefits issue, in which the appellant also requested a hearing.

The appellant testified at a Board hearing before a Veterans Law Judge in September 2002.  A transcript of that hearing is associated with the claims file.  The Board notes, that as of this time, that Veterans Law Judge has retired from and is no longer with the Board.

The Board denied the appellant's claim for accrued benefits in a January 2003 Board decision.  The appellant timely appealed that denial to the Court of Appeals for Veterans Claims (Court).  In January 2005, the Court vacated and remanded the January 2003 Board decision, particularly on grounds of inadequate Veterans Claims Assistance Act of 2000 (VCAA) notice to the appellant.  

In May 2005, the Board sent the appellant a letter that notified her that the Board would not proceed with her case at that time, as her claim and Court decision was to be held in abeyance as it was affected by ongoing, pending litigation in the United States Court of Appeals for the Federal Circuit (Federal Circuit) with respect to Sanders v. Nicholson, 487 F.3d 892 (Fed. Cir. 2007).  The appellant's claim was held in abeyance pending the outcome of that decision, which eventually was litigated before the United States Supreme Court in 2008.  Following resolution of Sanders, the Federal Circuit summarily affirmed the Court's January 2005 decision in a February 2008 decision.  The case was then returned to the Board at that time for compliance with the Court's remand instructions.

In October 2008, the Board remanded the case for further development.  In a November 2009 supplemental statement of the case, the appellant's claim for accrued benefits was again denied.  She submitted a substantive appeal, VA Form 9, dated December 2009, in which she again asked for another hearing.  Such a hearing with a second Acting Veterans Law Judge was held in June 2010.  A transcript of that hearing is also of record.

In a July 2010 remand, the Board found that the Veteran's April 2002 substantive appeal, VA Form 9, constituted a notice of disagreement with the assigned effective date for DIC benefits, to include cause of the Veteran's death, and remanded that claim for issuance of a statement of the case in accordance with Manlincon v. West, 12 Vet. App. 238 (1999).  The Board additionally remanded the accrued benefits claim at that time for additional development.  The Board notes that a three-judge panel constituted of the Veterans Law Judge who held a hearing in September 2002, the Acting Veterans Law Judge who held a hearing in June 2010, as well as a third Veterans Law Judge who had not held a hearing with the appellant, signed the June 2010 remand order.  That development having been completed, the accrued benefits claim has been returned to the Board for further appellate review at this time.

During the prior development, the appellant was issued a statement of the case with respect to the earlier effective date issue in July 2011, and she timely completed appeal of that issue by submitting a substantive appeal, VA Form 9, in September 2011.  In that substantive appeal, the appellant asked for another hearing.  The Acting Veterans Law Judge who held the appellant's second hearing on the accrued benefits issue, held a third hearing with the appellant, in May 2012, during which both the accrued benefits and earlier effective date issues were discussed.  A transcript of that hearing is of record.

The Board finds that both of the appellate issues presented above are ripe for adjudication at this time, and the Board will proceed to adjudication of those issues as discussed below.


FINDINGS OF FACT

1.  The Veteran filed a claim for service connection for squamous cell carcinoma of the lung in February 1999.  He timely appealed that claim and had an active appeal at the time of his death in October 2000.

2.  The appellant is the Veteran's surviving spouse and filed her claim for DIC and accrued benefits in November 2000, within one year of the Veteran's death.

3.  The evidence of record at the time of the Veteran's death demonstrated that he was diagnosed with squamous cell carcinoma of the lung.

4.  The Veteran's service personnel records show that he was a participant in Operation PLUMBBOB/SHOTHOOD at the Nevada Testing Site in July 1957, where he was exposed to ionizing radiation during his military service.

5.  The Defense Threat Reduction Agency (DTRA) dose estimate obtained prior to the Veteran's death, and the subsequently-derived opinions due to development under 38 C.F.R. § 3.311, were found to be factually inaccurate in 2003.

6.  The preponderance of the evidence from prior to the Veteran's death, as well as the newly-obtained revised DTRA dose estimates and the subsequently-derived opinions due to development under 38 C.F.R. § 3.311, do not demonstrate at least equipoise with respect to the issue of whether the Veteran's lung cancer was caused by or the result of military service, to include any ionizing radiation therein.

7.  The December 2000 letter from Dr. J.L.T. is speculative in nature and was submitted after the Veteran's death.  Even if the Board were able to consider that letter, the probative value of that letter would not bring the nexus evidence into at least equipoise.

8.  The June 2012 letter from Dr. M.R.P. was submitted after the Veteran's death and is not material to the issue of whether the Veteran's lung cancer was caused by or the result of military service, to include ionizing radiation therein, but rather is material to the issue of whether the Veteran's lung cancer was a contributing cause to his death.

9.  Lung cancer was added to the list of presumptive diseases caused by radiation exposure effective March 26, 2002.

10.  Clear and unmistakable error exists in the April 2002 rating decision insofar as that decision awarded an effective date based on the above presumptive disease effective date as March 22, 2002, rather than March 26, 2002.

11.  The preponderance of the evidence received prior to March 26, 2002 does not demonstrate a direct link between the Veteran's lung cancer and his radiation exposure in service.

12.  The Board finds that Nehmer v. U.S. Veterans' Admin., 712 F.Supp. 1404 (N.D. Cal. 1989) and its progeny of cases is distinguishable from the Veteran's case on the basis of the type of presumptive regulation at issue in the two cases.

13.  Regardless, the Board has assigned an effective date on the earliest possible date that entitlement arose in this case, the date of the liberalizing regulation for presumptive disease, effective March 26, 2002.


CONCLUSIONS OF LAW

1.  The criteria establishing service connection for squamous cell carcinoma of the lung, to include as secondary to radiation exposure in service, for accrued benefits purposes only, have not been met.  38 U.S.C.A. §§ 5101, 5121 (West 2002); 38 C.F.R. § 3.151, 3.155, 3.1000 (2011).

2.  Clear and unmistakable error exists and the effective date of the award of service connection for the Veteran's death is March 26, 2002, the date on which the presumptive regulation adding lung cancer to 38 C.F.R. § 3.309(d) was effective.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 3.105 (2011).

3.  The criteria for an effective date prior to March 26, 2002, for the award of service connection for cause of the Veteran's death have not been met.  38 U.S.C.A. §§ 5101, 5110, 7105 (West 2002); 38 C.F.R. §§ 3.102, 3.400, (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In addition, the notice requirements of the VCAA apply to all elements of a service-connection claim, including the degree of disability and the effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  VCAA notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

In the context of a claim for DIC benefits, § 5103(a) notice must include (1) a statement of the conditions, if any, for which a veteran was service connected at the time of his or her death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service connected.  Hupp v. Nicholson, 21 Vet. App. 342, 352-53 (2007).  

While there are particularized notice obligations with respect to a claim for DIC benefits, there is no preliminary obligation on the part of VA to conduct a predecisional adjudication of the claim prior to providing a § 5103(a)-compliant notice.  

In this case, the appellant's earlier effective date claim arises from an appeal of the initial evaluation following the grant of service connection for cause of the Veteran's death.  Courts have held that once service connection is granted the claim is substantiated, and additional notice is not required as any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further notice is needed under VCAA as to that issue.

As to the accrued benefits issue, the appellant was sent a letter in May 2011 that provided information as to what evidence was required to substantiate the claims of an earlier effective date for DIC benefits prior to March 22, 2002 and entitlement to accrued benefits.  That letter also noted the division of responsibilities between VA and a claimant in developing an appeal.  The letter also explained what type of information and evidence was needed to establish a disability rating and effective date.  Accordingly, no further development is required with respect to the duty to notify.

Next, VA has a duty to assist the appellant in the development of the claim.  This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file contains the Veteran's service treatment records, as well as post-service reports of VA and private treatment and examination.  Moreover, the appellant's statements in support of her claims are of record, including testimony provided at September 2002, June 2010 and May 2011 hearings before the Board.  The Board has carefully reviewed such statements and concludes that no available outstanding evidence has been identified.  The Board has also perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the appellant's claims.  

In a July 2010 remand, the Board asked that new VCAA notice be sent to the Veteran, new Defense Threat Reduction Agency (DTRA) dose estimates be obtained with any subsequent development under 38 C.F.R. § 3.311 be accomplished, as well as issuance of a statement of the case as to the earlier effective date issue.  The statement of the case was issued in July 2011.  The new VCAA letter was sent to the appellant as discussed above in May 2011.  Finally, in January 2011, the case was sent to DTRA for revised dose estimates and the subsequent development under 38 C.F.R. § 3.311, including opinions from the Undersecretary for Health and the Director of Compensation and Pension Services, was completed in April 2011.  Thus, the Board finds that its remand order has been substantially complied with, and it may proceed to adjudicate upon the merits of this case.  See Stegall v. West, 11 Vet. App. 268 (1998) (A remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand order).

The Board further acknowledges that its last remand order was a panel decision.  This decision is not a panel decision.  The Veterans Law Judge who held the September 2002 hearing has retired from the Board and is no longer employed with the Board.  The other two hearings were held by the Acting Veterans Law Judge who held hearings in June 2010 and May 2012.  

The Board further acknowledges that the appellant was not sent a letter informing her that the Veterans Law Judge who held her first hearing had retired and which offered her a hearing.  This is harmless error on the Board's part in light of the appellant's May 2012 hearing, which was after the panel decision and after the Veterans Law Judge retired from the Board.  The appellant had the hearing she would have been offered in that letter and therefore the Board finds no prejudicial error has occurred by not sending her a letter in this case.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

Moreover, as the appellant acknowledged in her June 2010 hearing, she is an experienced Veterans' Service Organization representative.  She also acknowledged in her May 2012 hearing that she does not have any additional argument or documentation to submit with respect to either claim herein decided.

Finally, the provisions of 38 C.F.R. § 3.103(c)(2) (2011) impose two distinct duties on VA employees, including Board personnel, in conducting hearings: The duty to explain fully the issues and the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010) (per curiam).  The Board finds that its duty under Bryant was fulfilled in all of the hearings before the Board, and particularly the May 2012 hearing.  The Board significantly notes that no such allegations of violations of the duties under Bryant have been raised by the appellant, who is an experienced accredited Veterans' Service Organization representative.

For the above reasons, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Analysis

The Board has reviewed all of the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on her behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000). 

Claim for Accrued Benefits

Legal Criteria

Accrued benefits are "periodic monetary benefits . . . authorized under law administered by [VA], to which a payee was entitled at his or her death under existing ratings for decisions or those based on evidence in the file at the date of death, and due and unpaid . . . ."  38 U.S.C.A. § 5121(a) (West 2002); 38 C.F.R. 3.1000(a) (2011).  An "[a]pplication for accrued benefits must be filed within one year after the date of death."  38 C.F.R. § 3.1000(c) (2011).  By statute, the appellant takes the Veteran's claims as they stood on the date of his death.  Zevalkink v. Brown, 102 F.3d 1236 (Fed. Cir. 1996).  

In Jones v. West, 136 F.3d 1296, 1299 (Fed. Cir. 1998), the Federal Circuit concluded that, "for a surviving spouse to be entitled to accrued benefits, the Veteran must have had a claim pending at the time of his death for such benefits or else be entitled to them under an existing rating or decision."  See also 38 U.S.C.A. § 5121(a); 38 C.F.R. § 3.1000(a).   

Generally, only evidence contained in the claims file at the time of the Veteran's death will be considered when reviewing a claim for accrued benefits.  This includes service department and VA medical records, which are considered to be constructively in the claims file at the date of death, even though they may not physically be in the file until after that date.  38 C.F.R. § 3.1000(d)(4).  Thus, after the Veteran's death the appellant cannot furnish, and VA cannot develop additional evidence that might better substantiate the claim of entitlement to accrued benefits.

Thus, for a claimant to prevail on an accrued benefits claim, the record must show that (i) the appellant has standing to file a claim for accrued benefits; (ii) the Veteran had a claim pending at the time of his death; (iii) the Veteran would have prevailed on the claim if he had not died; and, (iv) the claim for accrued benefits was filed within one year of the Veteran's death.  38 U.S.C.A. §§ 5101(a), 5121 (West 2002); 38 C.F.R. § 3.1000 (2011).

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2011).  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b) (2011).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d) (2011).

In order to prevail on the issue of service connection there must be medical evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Barr v. Nicholson, 21 Vet. App. 303 (2007); Pond v. West, 12 Vet App. 341, 346 (1999).

Service connection for conditions claimed to be due to exposure to ionizing radiation in service can be established in any of three different ways.  See Davis v. Brown, 10 Vet. App. 209, 211 (1997); Rucker v. Brown, 10 Vet. App. 67, 71 (1997).  First, there are diseases that are presumptively service-connected in radiation-exposed veterans under 38 U.S.C.A. § 1112(c) and 38 C.F.R. § 3.309(d).  Second, service connection can be established under 38 C.F.R. § 3.303(d) with the assistance of the procedural advantages prescribed in 38 C.F.R. § 3.311, if the condition at issue is a radiogenic disease.  Third, direct service connection can be established under 38 C.F.R. § 3.303(d) by showing that the disease was incurred during or aggravated by service without regard to the statutory presumptions.  See Combee v. Brown, 34 F.3d 1039, 1043-44 (Fed. Cir. 1994).

Under Combee, VA must not only determine whether a veteran had a disability recognized by VA as being etiologically related to exposure to ionizing radiation, but must also determine whether the disability was otherwise the result of active service.  In other words, the fact that the requirements of a presumptive regulation are not met does not in and of itself preclude a claimant from establishing service connection by way of proof of actual direct causation.

A "radiation-exposed veteran" is defined by 38 C.F.R. § 3.309(d)(3) as a veteran who while serving on active duty or on active duty for training or inactive duty training, participated in a radiation-risk activity.  "Radiation-risk activity" is defined to mean onsite participation in a test involving the atmospheric detonation of a nuclear device; the occupation of Hiroshima, Japan or Nagasaki, Japan by United States forces during the period beginning on August 6, 1945, and ending on July 1, 1946; or internment as a prisoner of war (or service on active duty in Japan immediately following such internment) during World War II which resulted in an opportunity for exposure to ionizing radiation comparable to that of the United States occupational forces in Hiroshima or Nagasaki during the period from August 6, 1945 through July 1, 1946.  38 C.F.R. § 3.309(b)(i), (ii) (2011).

Diseases presumptively service-connected for radiation-exposed veterans under the provisions of 38 U.S.C.A. § 1112(c) and 38 C.F.R. § 3.309(d)(2) are: leukemia (other than chronic lymphocytic leukemia), cancer of the thyroid, cancer of the breast, cancer of the pharynx, cancer of the esophagus, cancer of the stomach, cancer of the small intestine, cancer of the pancreas, multiple myeloma, lymphomas (except Hodgkin's disease), cancer of the bile ducts, cancer of the gall bladder, primary liver cancer (except if cirrhosis or hepatitis B is indicated), cancer of the salivary glands, cancer of the urinary tract; bronchiolo-alveolar carcinoma.  Effective March 26, 2002, cancers of the bone, brain, colon, lung, and ovary were added to the list of diseases specific to radiation-exposed Veterans set forth at 38 C.F.R. § 3.309(d).  See 67 Fed. Reg. 3612-01 (Jan. 25, 2002); see also 38 U.S.C.A. § 1112(c)(2); 38 C.F.R. § 3.309(d). 

If a claimant does not qualify as a "radiation-exposed veteran" under 38 C.F.R. § 3.309(d)(3) and/or does not suffer from one the presumptive conditions listed in 38 C.F.R. § 3.309(d)(2), the veteran may still benefit from the special development procedures provided in 38 C.F.R. § 3.311 if the veteran suffers from a radiogenic disease and claims exposure to ionizing radiation in service.  Under 38 C.F.R. § 3.311, "radiogenic disease" means a disease that may be induced by ionizing radiation and shall include the following: (i) All forms of leukemia except chronic lymphatic (lymphocytic) leukemia; (ii) Thyroid cancer; (iii) Breast cancer; (iv) Lung cancer; (v) Bone cancer; (vi) Liver cancer; (vii) Skin cancer; (viii) Esophageal cancer; (ix) Stomach cancer; (x) Colon cancer; (xi) Pancreatic cancer; (xii) Kidney cancer; (xiii) Urinary bladder cancer; (xiv) Salivary gland cancer; (xv) Multiple myeloma; (xvi) Posterior subcapsular cataracts; (xvii) Non-malignant thyroid nodular disease; (xviii) Ovarian cancer; (xix) Parathyroid adenoma; (xx) Tumors of the brain and central nervous system; (xxi) Cancer of the rectum; (xxii) Lymphomas other than Hodgkin's disease; (xxiii) Prostate cancer; and (xxiv) Any other cancer.  38 C.F.R. § 3.311(b)(2).  Section 3.311(b)(5) requires that colon cancer become manifest 5 years or more after exposure.  38 C.F.R. § 3.311(b)(5).

Under the special development procedures in § 3.311(a), dose data will be requested from the Department of Defense in claims based upon participation in atmospheric nuclear testing, and claims based upon participation in the American occupation of Hiroshima or Nagasaki, Japan, prior to July 1, 1946.  38 C.F.R. § 3.311(a)(2) (2011).  In all other claims, 38 C.F.R. § 3.311(a) requires that a request be made for any available records concerning the veteran's exposure to radiation.  These records normally include but may not be limited to a veteran's Record of Occupational Exposure to Ionizing Radiation (DD Form 1141), if maintained, service medical records, and other records which may contain information pertaining to the veteran's radiation dose in service.  All such records will be forwarded to the Under Secretary for Health, who will be responsible for preparation of a dose estimate, to the extent feasible, based on available methodologies.  38 C.F.R. § 3.311(a)(2)(iii) (2011).

Background

A review of the evidence received prior to the Veteran's death consists of private treatment records, a 1995 speech from W.J.B., a February 2000 dose estimate from the DTRA, and April 2000 medical opinions from the Undersecretary for Health (Undersecretary) and Director of Compensation and Pension Service (Director).

Prior to his death, the Veteran noted that he had been diagnosed with squamous cell carcinoma (lung cancer) which he related to his radiation exposure in military service.  He indicated that he served at the Nevada Testing site with "G" Company, Second Battalion, Fifth Marines of the First Marine Division in 1957.  He stated that he was exposed to a single above-ground nuclear test, and was in a trench at ground zero with little or no issued protection.  He stated that there was research to demonstrate a link between radiation and the lung cancer he had.  He further stated that he had been a smoker for 35 years, but that he had quit smoking 13-14 years prior to filing his claim.  In other statements, the Veteran indicated that he was not issued a radiation badge and that the DTRA dose estimate, discussed below, was inaccurate as it gave a radiation exposure consistent with that of the amount of radiation exposure for 2 x-rays.

Review of the Veteran's service personnel records demonstrates that the Veteran was stationed at the Nevada Testing site during Operation PLUMBBOB/ SHOTHOOD.  The Board concedes that the Veteran was not issued a dosimetry badge during military service, which documented the specific amount of radiation exposure during service.

The Veteran's private treatment records demonstrate that he was diagnosed with metastatic squamous cell carcinoma of the left lung in January 1999.  Those records document no noted etiology of the Veteran's lung cancer, and no opinions as to any such etiology are contained within those private treatment records of record prior to the Veteran's death.

In accordance with 38 C.F.R. § 3.311, VA sent the Veteran's case to DTRA for a dose estimate in February 2000.  That report noted that there was no record of radiation exposure for the Veteran, but it was confirmed that he participated in Operation PLUMBBOB/SHOTHOOD in 1957.  Based on a scientific dose reconstruction, DTRA stated that the Veteran "would have received a probable dose of 0.04 rem gamma and neutron (0.1 rem rounded).  This dose has an upper bound of 0.1 rem gamma and neutron."  DTRA also indicated that the Veteran's lungs would have received a 50-year internal committed dose equivalent of 0.0 (less than 0.01) rem.  

Based on that dose estimate, VA referred the case to the Undersecretary for an opinion in April 2000.  That opinion noted the February 2000 DTRA dose estimate.  It further stated that "[i]t was calculated that exposure to 4.3 rads or less at age 19 provides a 99 percent credibility that there is no reasonable possibility that it is likely as not that the Veteran's lung cancer [was] related to exposure to ionizing radiation. . . ."  It was noted that such a calculation was based on the screening dose for an individual that was not a known, regular smoker because the Veteran reported having quit smoking for more than 5 years prior to his lung cancer diagnosis.  The Undersecretary concluded that it was unlikely that the Veteran's lung cancer could be attributed to exposure to ionizing radiation in service.

Based on the Undersecretary's opinion, DTRA's dose estimate, and review of the claims file, the Director also opined that "there [was] no reasonable possibility that the Veteran's disability was the result of [his radiation] exposure."  

The speech from W.J.B. details his opinion that dose estimate reconstructions done at that time could be inaccurate.

The Board denied the appellant's claim for accrued benefits in January 2003 on the basis that at the time of the Veteran's death, lung cancer was not a presumptive disease associated with radiation exposure-that regulation change became effective March 26, 2002.  The Board did not address direct service connection in its decision.

The appellant appealed the January 2003 Board decision to the Court, which remanded the case on the basis that the Board erred in not discussing direct service connection with regards to the accrued benefits claim.  The Court additionally noted in its January 2009 memorandum decision that the Secretary of the Department of Veterans Affairs (Secretary) and the Court had raised issues with DTRA's dose estimate in light of a 2003 report from the National Academy of Sciences (NAS).  See COMMITTEE TO REVIEW THE DOSE RECONSTRUCTION PROGRAM OF THE DTRA, NATIONAL RESEARCH COUNCIL, A REVIEW OF THE DOSE RECONSTRUCTION PROGRAM OF THE DTRA (2003).  Given that the DTRA dose estimate was a factual basis upon which the case was founded, and that factual basis was found to be flawed, the Court ordered the Board to undertake a new DTRA dose estimate and subsequent development.

DTRA did a new dose estimate for the Veteran in January 2011.  In that report the Veteran was assigned a 16 rem dose of external gamma, 0.5 rem of external neutron, 1 rem of internal committed dose to the lung (alpha), and 3 rem of internal committed dose to the lung (beta plus gamma).  That report noted that the values of this dose estimate were much higher than previous radiation dose assessments providing maximum benefit of the doubt to the Veteran and ensuring that reported doses are not less than actual doses.  It was noted that the doses are based on worst-case scenarios and assumptions, not all of which the Veteran may have encountered and that by assigning those parameters and assumptions it was intended to adequately encompass any activities performed by the Veteran.

Based on these new estimates, the case was again referred to the Undersecretary.  That July 2011 opinion noted that the Veteran was born in 1938 and was diagnosed with lung cancer in 1999 and passed away in 2000 due to brain metastases.  It noted that the January 2011 DTRA letter confirmed that the Veteran was a participant in Operation PLUMBBOB/SHOTHOOD conducted in 1957.  It noted the above dose estimates.  Based on those dose estimates, the Undersecretary performed an Interactive Radioepidemiological Program (IREP) of the National Institute for Occupational Safety and Health (NIOSH) which estimates the likelihood that exposure to ionizing radiation was responsible for the Veteran's lung cancer.  It noted that the Veteran's radiation doses were assumed to have been received as a single acute dose in the earliest year of exposure (1957) because that assumption would tend to increase the probability of causation as calculated by IREP.  Based on that DTRA data, it was determined that the probability of causation calculated to the 99th percentile was 30.47 percent.  A copy of the IREP results was submitted with the opinion.  Based on the above findings, the Undersecretary concluded that it was "unlikely that the Veteran's lung cancer can be attributed to ionizing radiation exposure while in military service."

The Director, after noting the January 2011 dose estimate and the IREP results discussed above, concluded in a July 2011 letter that "there [was] no reasonable possibility that the Veteran's lung cancer can be attributed to radiation exposure in service."

The Board notes that the appellant has had three hearing before the Board.  In all of those hearings, including the most recent hearing after the dose estimate was recalculated, the appellant adamantly contended that the dose estimate was inaccurate in the amount of radiation her husband had been exposed to.  She stated that her husband was not issued a dosimetry badge, and therefore the benefit of the doubt should accrue to her claim because it is not known the exact dosage of the Veteran's radiation in service.  She noted that he was at "ground zero" though she also stated that she did not know what that necessarily meant.  She stated that her husband told her that he was in a trench with only his hands over his eyes for protection, and that he was able to see the blast through his hands.  She also noted that the shockwaves from the blast caved the trenches in on the Veteran and his unit.

In her testimony, the appellant additionally referred to a December 2000 letter from Dr. T.R.L., M.D., the Veteran's treating private physician until his death in October 2000.  That letter noted that the Veteran had lung cancer from which he died in October 2000.  He stated that it was "certainly possible that radiation exposure from a nuclear test site with which he was associated could have increased his risk of developing lung cancer."  That letter was received by VA in January 2001, several months after the Veteran's death.

The appellant additionally submitted an opinion from Dr. M.R.P., M.D., dated in June 2012, which opined that the Veteran's radiation exposure in service "more likely than not was a contributing cause of his lung cancer that took his life."  That opinion was received by VA in July 2012.

Analysis

On the basis of the foregoing evidence, and the applicable regulations regarding service connection and accrued benefits, the appellant's claim for accrued benefits must be denied.  

Initially, the Board concedes that the Veteran had an active appeal during the time of his death in October 2000, and that the appellant is the Veteran's surviving spouse.  Also, the appellant filed her claim for DIC benefits, which functions as a claim for accrued benefits, within a year of the Veteran's death.  Thus, procedurally, the appellant's claim is properly before the Board and it may proceed to adjudication on the merits of the claim-namely, whether based on the evidence of record at the time of death, would the Veteran have been entitled to service connection for lung cancer.  The Board finds that such must be answered in the negative.

First, the Board notes that in October 2000, lung cancer was not a presumptive disease for which service connection could be granted based on mere exposure to ionizing radiation during service.  Such a disease became presumptive on March 26, 2002.  Given that at the time of the Veteran's death, service connection could not be award on the basis of presumption, the Board cannot award service connection on that basis at this time.  See 38 C.F.R. §§ 3.307, 3.309 (1999 & 2000); see also 67 Fed. Reg. 3612-01.

Accordingly, the Board notes that it will turn to addressing service connection on a direct basis.  In so doing, the Board initially notes that the procedures for addressing non-presumptive radiogenic diseases, as outlaid in 38 C.F.R. § 3.311, were followed in this case properly prior to the Veteran's death.  

The Board notes that there are two different dose estimates of record in this case, but that regardless of which one is used, the outcome remains the same.  In this case, VA and the Court have specifically recognized that the dose estimates performed by DTRA prior to 2003 were seriously flawed in their dose reconstruction estimates, as documented in the NAS 2003 report.  Accordingly, while the Board notes the general prescription against using post-death evidence in an accrued benefits claims, given that evidence exists that the factual predicate on which the pre-death dose estimates and subsequent opinions was based on factually inaccurate data, the Board will use the post-death recalculated dose estimates and the subsequently-derived opinions in this case.

The Board specifically notes that the Veteran was diagnosed with metastatic squamous cell carcinoma of the lung prior to his death.  Such a diagnosis was not shown in any of his service treatment records, but rather was diagnosed in 1999, approximately 41 years after his discharge from service.  The Board notes that neither the Veteran nor his surviving spouse contend that his lung cancer began in service and was chronic and continuous since his discharge from service.  Thus, the Board finds that service connection in this case cannot be granted on a continuity of symptomatology basis.  See 38 C.F.R. §§ 3.303(b).

The Board has conceded that the Veteran met the first element necessary for service connection.  Turning to the second element-in-service event or injury-the Board notes that the DTRA letters both document that the Veteran was a participant of Operation PLUMBBOB/SHOTHOOD in July 1957, during which he was exposed to ionizing radiation.  The Board additionally concedes that the Veteran satisfied the second element necessary for service connection prior to his death.

The Board finally addresses the issue on which this case turns: whether the preponderance of the competent evidence of record at the time of the Veteran's death demonstrates a link between his lung cancer and military service, to include ionizing radiation exposure therein.  The Board finds that such is not demonstrated by the record at the time of the Veteran's death.

First, the Board notes that the appellant and the Veteran, prior to his death, both asserted that his lung cancer is the result of military service, particularly his radiation exposure at the Nevada Testing Site.  While the Veteran and the appellant are competent to state that the Veteran was present at the Nevada Testing Site, that he was exposed to radiation as a result of Operation PLUMBBOB/SHOTHOOD, and that he was diagnosed with lung cancer, they are not competent to render a medical opinion regarding the etiology of that lung cancer, particularly with respect to any etiology regarding radiation exposure.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis); see also Jones v. West, 12 Vet. App. 383, 385 (1999) (where the determinative issue is one of medical causation or a diagnosis, only those with specialized medical knowledge, training, or experience are competent to provide evidence on the issue).

Accordingly, the Board notes that the only competent evidence of record which the Board can legally take into account are the medical opinions stemming from the January 2011 DTRA revised dose estimate.  The Board notes that the April 2011 opinions from the Undersecretary and the Director state that the Veteran's ionizing radiation exposure in service was not likely to have caused his lung cancer.  

The other competent evidence of record prior to his death-the Veteran's private medical records-do not document any discussion or opinions regarding etiology of his lung cancer.  

The Board notes that the speech by W.J.B. demonstrates that there were potential flaws in the dose reconstruction estimates, and not generally that cancer can result from ionizing radiation exposure.  However, such generic information does not specifically discuss the Veteran's particularized case regarding lung cancer due to the specific amount of ionizing radiation exposure he received in service.  Thus, the Board finds that the speech is both not competent and not credible with regards to the particularized facts of this case with respect to the existence of a nexus between the Veteran's ionizing radiation exposure and subsequent development of lung cancer.

Finally, the Board acknowledges Dr. T.R.L's December 2000 letter is of record.  However, as that letter was received after the Veteran's death, the regulations regarding adjudication of accrued benefits prohibit the Board from considering that evidence.  However, even if the Board were to consider that evidence in the calculus and evidentiary weight in this case, the Board would not find that opinion persuasive and probative enough to bring the balance of evidence into equipoise in this case.

Specifically, the Board notes the speculative nature of language used in Dr. T.R.L.'s letter, particularly the "certainly possible" and "could have increased" clauses in his opinion.  See Tirpak v. Derwinski, 2 Vet. App. 609, 610 (1992) (doctor's letter stating probability in terms of "may or may not" was speculative).  

Moreover, the entire crux of Dr. T.R.L.'s statement is that radiation exposure might have "increased [the Veteran's] risk" for causing lung cancer, but such language does not demonstrate that the cause of the Veteran's lung cancer was more likely or at least as likely as not radiation exposure during service.  The language is rather ambiguous about whether the Veteran's radiation exposure was at all a cause of his lung cancer, but one of a multitude of factors that may have contributed to its development.  In fact, that opinion does not discuss the Veteran's smoking history, the revised radiation figures, or the much more probative IREP data which is now available in the record.  Thus, even if the Board were allowed to consider Dr. T.R.L.'s letter, the probative value of that opinion does not outweigh nor does it bring the balance of the evidence into equipoise with regards to whether the Veteran's lung cancer was caused by or a result of service, to include radiation exposure therein.

The Board also notes that the June 2012 opinion from Dr. M.R.P. is not material to the claim for accrued benefits as it was also received well after the Veteran's death, and that the opinion rendered in that letter is in regards to a claim for DIC (whether the Veteran's lung cancer was a contributing factor to his death) rather than a claim for accrued benefits, which would require a discussion of the Veteran's lung cancer as a result of service and not as a contributing factor to his death.

However, insofar as it could be taken to address whether radiation caused the Veteran's lung cancer, the Board notes that it states only that it was "more likely than not that the Veteran's radiation exposure was a contributing cause of the lung cancer." (Emphasis added).  It does not state that radiation exposure in service was more likely than not the cause of the Veteran's lung cancer, though it was a contributing cause of his lung cancer.  The opinion does not note the other contributing causes of the Veteran's lung cancer, including his smoking history, nor does it assign probabilities of likelihood of causation as to the radiation exposure in service, in weighing the other relevant factors and come to a conclusion as to final causality.  

The Board, even if weighing both the December 2000 and June 2012 letters together with the other evidence of record, is unable to find that the evidence is in equipoise as to the issue of whether the Veteran's in-service radiation exposure caused or resulted in development of his lung cancer in January 1999.

In summary, after review the evidence of record at the time of death, including the revised January 2011 DTRA dose estimates and the derivative opinions stemming from that revision, the Board finds that such evidence does not demonstrate at least equipoise with regards to whether the Veteran's lung cancer was caused by or related to service, to include exposure to ionizing radiation therein.  Accordingly, the Board must deny the appellant's claim for service connection for squamous cell carcinoma of the lung, for accrued benefits purposes only.  See 38 U.S.C.A. § 5121; 38 C.F.R. §§ 3.151, 3.303, 3.307, 3.309, 3.311, 3.1000.

In reaching the above conclusions, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).

Claim for Earlier Effective Date

Unless specifically provided otherwise, the effective date of an award of compensation based on a claim, which has been reopened after final adjudication, shall be fixed in accordance with the facts found, but shall not be earlier than the date of the receipt of the application.  Awards based on new and material evidence received after final disallowance is the date of receipt of the new claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400(q)(1)(ii), (r) (2011). 

In this case, the Board finds that the date of entitlement arose on the date on which the presumptive radiation regulations became effective, March 26, 2002.  Thus, the Board finds that there was clear and unmistakable error in the April 2002 rating decision which granted service connection on a presumptive basis effective March 22, 2002-the March 22nd date is clearly and unmistakably a typo of the effective date contained in the Federal Register.  The Federal Register clearly demonstrates that the effective date of the presumptive regulations is March 26, 2002.  Therefore, the proper effective date affixed in this case is that date, not March 22, 2002.  See 67 Fed. Reg. 3612-01 (Jan. 25, 2002) (effective March 26, 2002, cancers of the bone, brain, colon, lung, and ovary were added to the list of diseases specific to radiation-exposed Veterans set forth at 38 C.F.R. § 3.309(d)).  

In this case, the appellant has argued that she should have an effective date for benefits stemming all the way back to February 1999, when her husband filed his initial claim of service connection.  As discussed above, the appellant is not entitled to any accrued benefits.  Therefore, the earliest date on which the appellant's effective date can be affixed in this case is her date of claim: November 24, 2000-the date on which she filed her claim for DIC and accrued benefits.

However, the Board finds that no evidence received between November 24, 2000 and effective date of the presumptive regulations, March 26, 2002, contains evidence which would demonstrate at least equipoise of the evidence regarding the issue of whether the Veteran's death was caused by a service-connected disability.  

As discussed above, the Veteran's lung cancer is not shown to be service-connected prior to the issuance of the presumptive regulations.  Even when the Board weighed the evidence post-service with the pre-death evidence, the Board found that the evidence did not result in at least a balance of the evidence as to the question of whether the Veteran's lung cancer was caused by his radiation exposure in service.  

Simply put, the only reason that the appellant currently has any benefits at all-DIC or otherwise-is because of the presumptive regulations that note that the Veteran's lung cancer and radiation exposure should presume service connection.  As discussed above, none of the evidence demonstrates a direct causation link between the amount of radiation exposure and the development of lung cancer in this particular Veteran's case.  Thus, the effective date of the presumption is the date on which the entitlement arose in this case, and therefore, the proper date is March 26, 2002.

The Board is well-aware of the positive nexus opinion from Dr. M.R.P. which demonstrates that the Veteran's radiation exposure in service was "a contributing cause of the Veteran's lung cancer that took his life."  However, that opinion was not received until approximately a decade after DIC benefits had already been awarded.  While such evidence could potentially demonstrate a direct service connection in this case, the Board could not weigh that evidence in its analysis of the accrued benefits.  Moreover, even if the Board were to weigh the evidence currently, the Board could not award service connection all the way back to the date of the appellant's DIC claim in this case because such evidence was received after the promulgation of the presumptive regulations in this case.  Accordingly, awarding the appellant DIC benefits on the date entitlement arose with respect to the direct service connection aspect of that claim alone would result in a June 28, 2012 effective date-as that is the date on which that evidence was received and is of record, hence entitlement arose on a direct service connection basis on that date.  This date is clearly not advantageous to the appellant in this case, and therefore, the Board finds that March 26, 2002 is still the most advantageous and appropriate effective date in this case.

Finally, the appellant has argued that herbicide-exposed Veterans and radiation-exposed Veterans are unfairly treated by VA with respect to the retroactive effective dates regarding presumption, and argues that the Nehmer decision should be used to give her a retroactive effective date.  The Board finds that such is not appropriate.

The Board notes specifically that Nehmer v. U.S. Veterans' Admin., 712 F.Supp. 1404 (N.D. Cal. 1989) (Nehmer I) and its progeny deals solely with whether the VA erred in interpreting the 1984 Dioxin Act.  The Board notes that the Dioxin Act was enacted in 1984 as a result of VA's previous position that chloracne, a skin disease, was the sole disease caused by exposure to Agent Orange and other herbicides.  In that Act, Congress ordered VA to undertake actions to determine if other diseases were related to Dioxin exposure.

First, the Board notes that Nehmer deals solely with herbicide-exposed veterans and does not at all contemplate radiation exposure in Veterans, or its potential effect to cause radiogenic diseases or disorders.  Thus, the Board distinguishes Nehmer from this case on those grounds alone.  

In Williams v. Principi, 15 Vet. App. 189, the Court observed that Nehmer v. U.S. Veterans' Admin., 32 F.Supp.2d 1175 (N.D. Cal. 1999) (Nehmer II) held that Nehmer I "voided those decisions which the disease or cause of death is later found-under valid Agent Orange regulation(s)-to be service connected."  15 Vet. App. at 196 (citing and quoting Nehmer II).  

The Court noted that there were two different stipulations which could affect the assignment of the effective dates in that case.  However, ultimately, in Williams, the Court stated that "even assuming for purposes of our analysis that Nehmer I and Nehmer II did void the [previous denials at issue in that case], the appellant would not be entitled to an earlier effective date. . . . [for] award of DIC in this case . . . [which] can be no earlier than June 1994 effective date of those liberalizing regulations."  In that case, the Veteran's respiratory cancer became a presumptive disorder under 38 C.F.R. §§ 3.307(a) and 3.309(e) by regulatory change on June 9, 1994.  They noted that such regulatory change was implemented by the Agent Orange Act of 1991, and not by the 1984 Dioxin Act, and noted that the earliest effective date assignable would be the date of the 1991 Act and not the 1984 Act.

Again, the Board notes that Nehmer and its progeny deals with a specific defect by VA in failing to interpret specific Acts of Congress correctly when dealing with herbicide exposure and potential diseases arising therefrom.  Instead, the Board again distinguishes such cases from this case on the basis that those Acts have no effect on VA's regulatory ability to promulgate presumptive diseases based on radiation exposure.

Moreover, the Court in Williams specifically held that the earliest effective date for the award of presumptive service connection was the date on which the liberalizing regulations became effective.  In this case, the liberalizing regulations became effective March 26, 2002.

The appellant argues that herbicide-exposed Veterans and radiation-exposed Veterans are impermissibly treated unfairly by VA if an earlier effective date is not awarded in this case.  The Board notes that no legislation to address problems with radiation exposure and diseases it causes has been recently legislated by Congress, such as the herbicide exposure Acts in 1984 and 1991.  Moreover, Congress and the Courts have specifically noted deficiencies in VA's interpretation of those Acts in assigning presumptive diseases, where no such data exists with respect to VA's decisions to promulgate presumptive diseases due to radiation exposure.  Finally, the Board has assigned the date of the liberalizing regulation that awarded presumptive service connection to the Veteran in this case, just as the Williams Court noted was the appropriate procedure.

While the Board notes that the appellant may be correct that there was some unfairness in awarding effective dates in the past between herbicide-exposed Veterans and radiation-exposed Veterans based on presumption and based on Nehmer, such is a construct of the Congress's and the Court's making and not VA's.

In summary, the Board notes that the regulation making the Veteran's lung cancer a presumptive disease due to radiation exposure in service was promulgated and became effective on March 26, 2002.  That is the date on which the regulatory change which liberalized the law became effective and that is the date on which the Board has assigned.  Prior to that date, there is no evidence which demonstrates a direct link between the Veteran's radiation exposure and his lung cancer, as discussed in the accrued benefits section above.

Accordingly, the Board must deny the appellant's claim for an effective date prior to March 26, 2002 for the award of service connection for cause of the Veteran's death.  See 38 C.F.R. §§ 3.102, 3.400.

In reaching the above conclusion, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).



ORDER

Service connection for squamous cell carcinoma of the lung, for accrued benefits purposes only, is denied.

Clear and unmistakable error has been found, the award of service connection for cause of the Veteran's death is effective March 26, 2002.

Entitlement to an effective date prior to March 26, 2002 for the award of service connection for cause of the Veteran's death is denied.



____________________________________________
APRIL MADDOX
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


